This matter having been duly presented to the Court, and the Court having determined that the opinion of the Appellate Division, reported at 312 N.J.Super. 251, 711 A.2d 909 (1998), does not reflect, in its disposition of the matter, the fact of plaintiff Covitz’s settlement of the underlying federal action without a finding of fraudulent or dishonest conduct,
And good cause appearing;
It is ORDERED that the motion for reconsideration is granted; and it is further
ORDERED that the petition for certification of plaintiff MORTON R. COVITZ is granted, the judgment of the Appellate Division is summarily modified, and the matter is remanded to the trial court for a plenary hearing to determine whether Exclusion (b) of plaintiff Covitz’s professional liability policy precludes coverage for Covitz or whether he is entitled to coverage under the “Innocent Insured” provision of the policy. See, Griggs v. Bertram, 88 N.J. 347, 363, 443 A.2d 163 (1982) (observing that “main action usually does not resolve the issues of coverage”).